DETAILED ACTION
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 and 20-29 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon (i.e., product of nature) without significantly more. The claims recite various mixtures of naturally-occurring steviol glycosides that are not markedly different from their naturally-occurring counterparts because the compounds are the same, at least for compounds isolated from S. rebaudiana, such as RD and RM. This judicial exception is not integrated into a practical application because the claims do not require additional elements beyond the compositions, where intended uses of the compositions do not amount to integration into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the steviol glycosides would function in the claimed mixtures in the same manner as they would individually. There is no evidence that the combined mixtures cause any change in functionality of the individual molecules. Mere perception of the combined taste of a mixture of steviol glycosides does not amount to anything significantly more than the judicial exception. Thus, the claims do not qualify as eligible subject matter and are rejected under 35 U.S.C. § 101.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1, 21, 23, and 29-32 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1 and 21 recite two steviol glycosides as “SG-Unk4” and “SG-Unk5”, which are vague and indefinite in that structure of the components appears to be unknown and is not described in Table A of the specification beyond a molecular weight and number of glucose/rhamnose moieties of each, which are indistinguishable from five other compounds having the same molecular weights and moiety distribution. The claims also recites “SG-Unk6”, which is vague and indefinite for the same reason as applied to other compounds with a matching molecular weight and moiety distribution.
Claim 23 recites the limitation “the one or more SGs” in line 1. There is insufficient antecedent basis for this limitation in the claim, since parent claims 20 recites both (i) SGs meeting the noted criteria, and (ii) stevioside, which is also a steviol glycoside.
Claim 29 recites the limitation “one or more SGs selected from Claim 20” in lines 1-2. There is insufficient antecedent basis for this limitation in the claim, since parent claims 20 recites both (i) SGs meeting the noted criteria, and (ii) stevioside, which is also a steviol glycoside.
Claim 30 recites the limitation “the crude extract” in line 1. There is insufficient antecedent basis for this limitation in the claim.
Claim 30 recites the limitation “the supernatant and precipitant” in line 6. There is insufficient antecedent basis for this limitation in the claim.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c).
Claim 31 recites the broad recitation “above 0 to less than 50 wt%”, and the claim also recites “preferably 20-50 wt%, more preferably 25-35 wt%” which is the narrower statement of the range/limitation.
Claim 32 recites the broad recitation “50-100 wt%”, and the claim also recites “preferably 60-80 wt%, more preferably 65-75 wt%” which is the narrower statement of the range/limitation. 
The claims are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 24 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends. All of the ranges recited in claim 24 recite a concentration including 0% for each component, such that the claim effectively does not require the presence of any of the listed SGs. The claim is presumed to be intended to require an actual amount of the noted SGs and will be examined accordingly as related to the prior art rejection found below. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 20-23 and 25-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shi (U.S. 2012/0058247 A1).
Regarding claims 20 and 21, Shi discloses a composition comprising an SG that has a parent structure of formula II, wherein R1 and R2 are substituent groups that are glucosyl in an amount that is equal to or greater than 4 (i.e., RD), wherein the composition comprises ST in the range of 20-70 wt% ([0056]-[0059]).
As for claim 22, Shi discloses the total SGs are present in an amount of over 80% by weight of the composition ([0056]-[0059]).
As for claim 23, Shi discloses the RD as being present in an amount of 1-30% by weight of the total SGs in the composition (specifically, 0.01-5%) ([0057]).
As for claim 25, Shi discloses a composition comprising RA and the composition of claim 20 ([0056]-[0059]).
As for claim 26, Shi discloses the RA as being at 15-50 wt% of the total SGs in the composition ([0058]).
As for claim 27, Shi discloses the ST as being at 14-40 wt% of the total SGs in the composition ([0059]).
As for claim 28, Shi discloses the ST as being at 15-30 wt% of the total SGs in the composition ([0059]).
As for claim 29, Shi discloses a composition that meets the claim criteria ([0056]-[0059]), where the first group is considered to be RD that qualifies as “one or more SGs selected from Claim 20” and the second group is considered to be RA/ST, where ST is in the range of 14-40 wt% of the total SGs in the composition.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 8, 10-16, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Shi (U.S. 2012/0058247 A1) in view of Prakash et al. (U.S. 2007/0128311 A1).
Regarding claim 1, Shi discloses an orally consumable composition comprising (i) an SG having high molecular weight—RD ([0056]-[0057]), (ii) RA in an amount of 15-50 wt% ([0058]), and (iii) ST in an amount of 15-30 wt% ([0059]).
Shi does not disclose composition as comprising RE.
However, Prakash et al. discloses a composition comprising RA in an amount of about 50-99.5 wt% ([0069]) and RE in an amount of about 0.1-4 wt% ([0072]).
It would have been obvious to one having ordinary skill in the art to produce the composition of Shi comprising RE in an amount of 0.3-0.9 wt%. Shi discloses that the compositions may comprise “naturally occurring components of the stevia plant” ([0035]), which include RE ([0022]). A skilled practitioner would be motivated to consult Prakash et al. to determine an appropriate concentration for such a component. Since Prakash et al. discloses RE at a concentration of about 0.1-4 wt% in combination with RA ([0069], [0072]), a skilled practitioner would find the incorporation of such a concentration in the mixture of Shi to be obvious. As such, the claimed concentration of 0.3-0.9 wt% RE would be obvious to a skilled practitioner.
As for claim 2, Shi discloses the composition as comprising RD, which has a MW of 1127 (present Specification, Table A), in an amount 0.01-5% ([0057]), which renders the incorporation of an SG having a molecular weight of at least 1097 daltons in an amount of 4-20% by weight obvious.
As for claim 3, Shi discloses the composition as comprising RD, which has a MW of 1127 (present Specification, Table A), in an amount 0.01-5% ([0057]), which renders the incorporation of an SG having a molecular weight of at least 1127 daltons in an amount of 2-15% by weight obvious.
As for claim 8, Shi discloses the composition has an improved taste profile including aftertaste, bitterness, and/or lingering taste compared to a composition without the compound of claim 2 ([0043]).
As for claim 10, Shi discloses the composition as comprising a non-SG sweetener ([0103]).
As for claim 11, Shi discloses the composition as comprising a salt ([0103]).
As for claim 12, Shi discloses the composition as containing non-SG off-taste components ([0103]), which may or may not be included, thus rendering the inclusion of trace amounts obvious.
As for claim 13, Shi discloses the composition is a sweetener ([0098]).
As for claim 14, Shi discloses the composition is a flavoring agent ([0098]).
As for claim 15, Shi discloses the RD as comprising at least 5 ppm of the total composition ([0046]).
As for claim 16, Shi discloses a method for improving the taste profile including aftertaste, bitterness, and/or lingering of a SG composition, comprising the step of adding an effective amount of the composition of claim 1 to the composition ([0103], where the compositions can be used with stevia and/or RA).
As for claim 18, Shi discloses a method for increasing the sweetness of an orally-consumable composition comprising adding an effective amount of the composition of claim 1 to the orally-consumable composition ([0025], [0096]-[0099]).
As for claim 19, Shi discloses a method for increasing a taste or flavor of an orally-consumable composition comprising adding an effective amount of the composition of claim 1 to the orally-consumable composition ([0025], [0096]-[0099]).
Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Shi (U.S. 2012/0058247 A1) in view of Prakash et al. (U.S. 2007/0128311 A1) as applied to claim 1 above, and further in view of Morita et al. (U.S. 2011/0183056 A1).
Regarding claims 4-6, Shi and Prakash et al. disclose the composition of claim 1.
The cited prior art does not specifically disclose the SGs as having a molecular weight above the claimed thresholds and being at the claimed concentrations.
However, Morita et al. discloses rebaudioside O as having a molecular weight of 1436 ([0041]) and indicates it may be useful as a sweetener ([0044]). Morita et al. also teaches that STs with more glucoses than ST or RA have a better taste ([0018]).
It would be obvious to one having ordinary skill in the art to add RO to the composition of Shi in the claimed concentrations. Shi teaches that the composition may comprise other naturally-occurring components of stevia plants ([0035]). A skilled practitioner would be motivated to consult Morita et al. for further teaching regarding such components. Since Morita et al. teaches that RO has more glucoses than ST or RA ([0022]) and that having more glucoses results in a better taste ([0018]), it would be obvious to substitute at least a portion of an SG of the composition of Shi with fewer glucoses with RO. Shi discloses a composition comprising four components wherein steviolbioside constitutes 0.01-5% of the composition, with the remaining components being RD, RA, and ST ([0050]-[0055]). Since RO comprises more glucoses than steviolbioside (Shi, [0008]), it would be obvious substitute RO for steviolbioside in comparable amounts. Incorporation of RO in an amount of 0.01-5% would thus be obvious, which renders the claimed ranges of 0.3-2% by weight (claim 4) and 0.4-1.5% by weight (claims 5 and 6) obvious.
As for claim 7, the previous analysis pertaining to claims 4-6 showed that incorporation of RO in an amount of 0.1-5% of the composition would be obvious, which renders the claimed range of 0.2-1.5% by weight RO obvious.
Claims 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Shi (U.S. 2012/0058247 A1) in view of Prakash et al. (U.S. 2007/0128311 A1) as applied to claim 1 above, and further in view of Markosyan et al. (U.S. 2013/0274351 A1).
Regarding claim 9, Shi and Prakash et al. disclose the composition of claim 1.
The cited prior art does not specifically disclose the composition as having an increased solubility in an aqueous solution compared to a composition without the composition of claim 2.
However, Markosyan et al. discloses a highly-soluble RD composition ([0015], [0044]) that is more soluble than certain forms of RA ([0010], Table 1).
It would have been obvious to one having ordinary skill in the art to produce a composition according to Shi that has an increased solubility in an aqueous solution compared to a composition without the composition of claim 2. Shi indicates the composition comprises RD ([0056]-[0059]) but does not discuss the form or solubility of the RD, which would prompt a skilled practitioner to consult Markosyan et al. for clarification regarding the form of RD. Since Markosyan et al. discloses a preference for higher solubility of such components ([0012]-[0013]) and indicates the noted form of RD has higher solubility than certain forms of RA ([0015], [0044], [0010], Table 1), a skilled practitioner would find the incorporation of the RD having the higher solubility into the composition of Shi to be obvious. Such a composition would necessarily have an increased solubility in an aqueous solution compared to a composition without the highly-soluble RD based simply on the solubility of the RD, which renders the claimed composition obvious.
Regarding claim 17, Shi and Prakash et al. disclose the composition of claim 1. Shi further discloses a method comprising adding an amount of the composition of claim 1 to an SG composition (specifically, rebaudioside A) ([0103]).
The cited prior art does not specifically disclose the method as increasing the solubility of a SG composition in an aqueous solution.
However, Markosyan et al. discloses a highly-soluble RD composition ([0015], [0044]) that is more soluble than certain forms of RA ([0010], Table 1).
It would have been obvious to one having ordinary skill in the art to perform the method of Shi in order to a composition that has an increased solubility in an aqueous solution. Shi indicates the composition comprises RD ([0056]-[0059]) but does not discuss the form or solubility of the RD, which would prompt a skilled practitioner to consult Markosyan et al. for clarification regarding the form of RD. Since Markosyan et al. discloses a preference for higher solubility of such components ([0012]-[0013]) and indicates the noted form of RD has higher solubility than certain forms of RA ([0015], [0044], [0010], Table 1), a skilled practitioner would find the process of adding RD having the higher solubility into the composition of Shi to be obvious. Addition of such a mixture to rebaudioside A as taught in paragraph [0103] of Shi would result in increasing the solubility of the SG composition overall based simply on the increased solubility of the RD, which renders the claimed method obvious.
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Shi (U.S. 2012/0058247 A1) in view of Morita et al. (U.S. 2011/0183056 A1).
Regarding claim 24, Shi discloses the composition of claim 20.
Shi does not specifically disclose composition as having one or more SGs selected from the claimed group at the claimed concentrations.
However, Morita et al. discloses rebaudioside M ([0022], [0039]) and indicates it may be useful as a sweetener ([0044]). Morita et al. also teaches that STs with more glucoses than ST or RA have a better taste ([0018]).
It would be obvious to one having ordinary skill in the art to add RM to the composition of Shi in the claimed concentration. Shi teaches that the composition may comprise other naturally-occurring components of stevia plants ([0035]). A skilled practitioner would be motivated to consult Morita et al. for further teaching regarding such components. Since Morita et al. teaches that RM has more glucoses than ST or RA ([0022]) and that having more glucoses results in a better taste ([0018]), it would be obvious to substitute at least a portion of an SG of the composition of Shi with fewer glucoses with RM. Shi discloses a composition comprising four components wherein steviolbioside constitutes 0.01-5% of the composition, with the remaining components being RD, RA, and ST ([0050]-[0055]). Since RM comprises more glucoses than steviolbioside (Shi, [0008]), it would be obvious substitute RM for steviolbioside in comparable amounts. Incorporation of RM in an amount of 0.01-5% would thus be obvious, which renders the claimed range of 0-0.4% obvious.
Claims 30-32 are rejected under 35 U.S.C. 103 as being unpatentable over Shi (U.S. 2012/0058247 A1) in view of Prakash et al. (U.S. 2007/0128311 A1) as applied to claim 1, and further in view of Shi et al. (hereinafter, “Shi II”) (U.S. 2013/0296432 A1).
Regarding claim 30, Shi and Prakash et al. disclose the composition of claim 1. Shi further discloses that the composition may be produced via extraction of components ([0023]) that may be subsequently mixed ([0049]) but does not disclose an extraction process.
However, Prakash et al. discloses an extraction method involving (i) dissolving crude stevia extract in a first solution that may be aqueous ethanol to form a mixture ([0053]), (ii) heating the mixture until the mixture provides a solution ([0055]), (iii) cooling the solution to ambient temperature ([0055]), (iv) separating a supernatant and precipitant from the solution ([0058]), (v) subjecting the supernatant to drying to form a powder ([0058]-[0059]), and (vi) dissolving the powder with water to form a second solution ([0058], where the totally dried SG may be re-dissolved to remove it from a separation device).
It would have been obvious to one having ordinary skill in the art to perform the extraction method of Prakash et al. in obtaining the SGs for the product of Shi. Since Shi does not disclose any actual extraction method, a skilled practitioner would be motivated to consult and incorporate the extraction method of Prakash et al. in production of the composition of Shi.
As for the last two steps of the claimed extraction process, Shi II discloses a leaf extraction method ([0009]), wherein a supernatant of dissolved components is treated with an adsorbent, such as microporous resins, then treated with ethanol to desorb the material ([0023]).
It would have been obvious to one having ordinary skill in the art to further treat material produced according to Prakash et al. with an adsorbtion/desorbtion sequence as taught in Shi II. Prakash et al. indicates that a composition “may be washed on the separation device using various aqueous organic solvents” ([0058]), as well as that “[i]f further purification is desired, the method of purifying rebaudioside A described herein may be repeated or the substantially pure rebaudioside A composition may be purified further using an alternative purification method, such as the column chromatography. It also is contemplated that other NHPSs may be purified using the purification method described herein, requiring only minor experimentation that would be obvious” ([0062]). A skilled practitioner would thus be motivated to consult Shi II for “an alternative purification method” for additional purification of the SG material. Since Shi II discloses a purification method involving treating a supernatant with dissolved components with and absorbent that is then treated with an aqueous ethanol solution to desorb the material ([0023]), the final two steps of the claimed method of (vii) treating the second solution with microporous resin to form a material and (viii) desorbing the material with ethanol would be obvious to a skilled practitioner. Lastly, the indication in Prakash et al. that the extraction may be performed via an aqueous ethanol solution ([0053]), renders the use of an aqueous ethanol solution to desorb the material from the resin obvious.
As for claims 31 and 32, since Prakash et al. discloses the extraction as being performed with relatively low concentrations of ethanol in water ([0053]) and Shi II discloses the desorbtion step as being performed with what is apparently pure ethanol ([0023]), any range of concentrations for aqueous ethanol solutions for manipulation of the SG material is considered obvious. The claimed concentrations of the concentration of the second ethanol aqueous solution of above 0 to less than 50 wt% (claim 31) and 50-100 wt% (claim 32) are thus considered obvious.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
No provisional double patenting rejections in view of specific co-pending applications or issued patents are made at this time due to the particularly large number of such similar applications/patents and the likelihood of the present claims being substantially amended to address prior art rejections. Examiner notes that double patenting rejections will likely be added during subsequent prosecution at least for claims that continue to include embodiments that merely require mixtures of steviol glycosides that are extremely prevalent in the art—RA, RD, ST, and to a lesser extent, RM and RE.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P MORNHINWEG whose telephone number is (571)270-5272. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793